 Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 1 of 41 PageID: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 VALERIE PALMIERI, individually and on behalf
 of all others similarly situated,                      COMPLAINT AND JURY DEMAND

                Plaintiff,
                                                        CLASS ACTION
        v.

 INTERVET INC. d/b/a MERCK ANIMAL                       CIVIL ACTION NO.
 HEALTH, a subsidiary of MERCK & CO., INC.,

                Defendant.


       Plaintiff Valerie Palmieri (“Plaintiff”), individually and on behalf of all others similarly

situated (collectively, the “Class,” as more fully defined below), brings this class action complaint

against Defendant Intervet Inc., d/b/a Merck Animal Health, a subsidiary of Merck & Co., Inc.

(“Intervet” or “Defendant”). Plaintiff makes the following allegations upon personal knowledge

as to her own acts, upon information and belief, and her attorneys’ investigation as to all other

matters, alleging as follows:

                                I.    NATURE OF THE ACTION

       1.      Bravecto is the trade name for the drug fluralaner, which includes a pesticide called

isoxazoline. In May 2014, the U.S. Food and Drug Administration (“FDA”) approved the

marketing and sale of Bravecto tablets for dogs, and Bravecto topical solutions for cats and dogs

(collectively “Bravecto”), for the treatment and prevention of flea and tick infestations. Bravecto

is produced and marketed by Defendant Intervet Inc. d/b/a Merck Animal Health, which is a

subsidiary of Merck & Co., Inc.




                                                 1
    Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 2 of 41 PageID: 2



         2.    Defendant advertises and markets Bravecto nationally as a safe chewable tablet for

dogs, or a topical application that prevents and kills ticks and fleas for up to three months, while

competing products provide only one month of protection.

         3.    Bravecto is a pesticide that is absorbed into the blood stream of animals that are

treated with it and causes toxicity in insects that bite those animals, including uncontrolled neural

activity and, eventually, death. Because of the method by which it kills insects, Bravecto also

presents a risk of neurological toxicity in the animals that are treated with it that Defendants failed

to disclose to consumers, including Plaintiff and the other class members.

         4.    Because Defendant failed to disclose the risks of Bravecto to consumers and

misrepresented the safety of Bravecto, consumers would be reasonable in purchasing Bravecto to

treat their pets in a safe manner.

         5.    On September 20, 2018—more than four years after Defendant began marketing

and selling Bravecto—the FDA issued an alert (the “FDA Press Release”) on the potential

neurological adverse events associated with isoxazoline medications to treat flea and ticks,

including Bravecto.1 In that press release, the FDA stated that it was requesting that manufacturers

change their labels to “highlight neurological events because these events were seen consistently

across the isoxazoline class of products” and “to provide veterinarians and pet owners with the

information they need to make treatment decisions for each pet on an individual basis.” The FDA




1
 FDA, Animal Drug Safety Communication: FDA Alerts Pet Owners and Veterinarians About
Potential for Neurologic Adverse Events Associated with Certain Flea and Tick Products (Sept.
20, 2018), https://www.fda.gov/animal-veterinary/cvm-updates/animal-drug-safety-
communication-fda-alerts-pet-owners-and-veterinarians-about-potential-neurologic.

                                                  2
    Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 3 of 41 PageID: 3



Press Release also indicated that certain manufacturers—but not Defendant—had made the

requested label change.

         6.    Defendant now discloses a risk of some neurologic adverse reactions including

tremors, ataxia, and seizures from Bravecto Products.2

         7.    The FDA, European government agencies, and, likely, Defendant, have received

thousands of reports relating to adverse events from isoxazoline products, including Defendant’s

Bravecto product. A significant number of these adverse events relate to neurological symptoms.

         8.    Consumers of Bravecto—including Plaintiff and the other class members—paid a

premium for Bravecto, based on its purported safe extended prevention and control of flea and tick

infestations compared to other products. Defendant, however, misrepresented or omitted the risk

of neurological adverse reactions that Bravecto causes.

         9.    Every consumer who purchased Bravecto without being informed of the true facts

about its health and safety risks prior to purchase was injured at the point of sale when, instead of

obtaining a safe flea and tick medication, they obtained Defendant’s unreasonably dangerous and

defective product.

         10.   Further, consumers who purchased Bravecto experienced consequential damages

caused by Bravecto’s undisclosed safety issues.

         11.   By misrepresenting the safety of its products, and omitting or failing to disclose the

dangers that Bravecto posed to pets, Defendant defrauded Plaintiff and the other class members,

deprived them of the benefit of their bargain, and/or unjustly enriched themselves at Plaintiffs’ and



2
 Bravecto, FAQ, https://us.bravecto.com/faq (last visited Dec. 6, 2019); Merck, Bravecto,
https://www.merck-animal-health-
usa.com/pdfs/canine/BravectoDogPI_152451%20R11_8.5x11.pdf (last visited Dec. 6, 2019).
                                                  3
 Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 4 of 41 PageID: 4



the other class members’ expense. Plaintiff, individually and on behalf of the other class members

she seeks to represent, seeks monetary damages, statutory penalties, and injunctive relief as set

forth herein.

                               II.     JURISDICTION AND VENUE

       12.      Jurisdiction is proper in this Court pursuant to the Class Action Fairness Act, 28

U.S.C. § 1332(d), because at least one Class member is of diverse citizenship from one Defendant,

there are more than 100 class members, and the aggregate amount in controversy exceeds

$5,000,000, exclusive of interest and costs. Also, jurisdiction is proper in this Court pursuant to

28 U.S.C. § 1331, because Plaintiff’s Magnuson-Moss Act claim arises under federal law. This

Court has supplemental jurisdiction over Plaintiff’s state law claims under 28 U.S.C. § 1367.

       13.      This Court has personal jurisdiction over Defendant because Defendant is

headquartered in the State of New Jersey and has purposefully availed itself of the privilege of

conducting business in the State of New Jersey. Some, if not most, of the actions giving rise to

the Complaint took place in this District, including but not limited to Defendant’s manufacturing,

distribution, advertising and representations regarding Bravecto, and Defendant’s use of a call

center to receive complaints from customers regarding adverse reactions. Most, if not all, of

Plaintiff’s claims arise out of Defendant operating, conducting, engaging in, or carrying on a

business or business venture in this State, or having an office or agency in this State, committing

a tortious act in this State, and causing injury to property in this State arising out of Defendant’s

own acts and omissions outside this State. At or about the time of such injuries, Defendant was

engaged in solicitation or service activities within this State, or else products, materials, or things

processed, serviced, or manufactured by Defendant anywhere were used or consumed within this

State in the ordinary course of commerce, trade, or use.

                                                  4
 Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 5 of 41 PageID: 5



       14.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a), because a substantial

part of the events or omissions giving rise to these claims occurred in this District, Defendant has

caused harm to class members residing in this District, and Defendant is a resident of this District

under 28 U.S.C. § 1391(c)(2), because it is subject to personal jurisdiction in this District.

                                         III.    PARTIES

Plaintiff

       15.     Valerie Palmieri is a resident and citizen of the State of Connecticut, residing in

Monroe, Connecticut. Plaintiff, reasonably relying upon Defendant’s uniform misrepresentations

of the Bravecto product, and without knowledge of the safety issues Defendant’s Bravecto product

has, treated her pet dog Jake with one Bravecto tablet on or around November 13, 2016.

Defendant

       16.     Intervet Inc. identifies its address in Madison, New Jersey, including on its

Bravecto packaging. Intervet’s registered business address with the State of New Jersey is

Kenilworth, New Jersey. Intervet does business under the name Merck Animal Health and is a

subsidiary of Merck & Co., Inc. Intervet manufactures, distributes, markets, and sells Bravecto to

consumers and veterinarians across the United States from its New Jersey headquarters.

                        IV.    COMMON FACTUAL ALLEGATIONS

A.     Defendant Misleadingly Markets Bravecto as a Safe Treatment for Fleas and Ticks
       on Dogs and Cats.

       17.     Defendant’s central marketing theme for Bravecto is the purported safety of its

quick-acting, effective, and long-lasting benefits in preventing and controlling flea and tick

infestations in dogs and cats, as compared to other products that require more frequent application.




                                                  5
    Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 6 of 41 PageID: 6



          18.    In fact, Defendant touts Bravecto’s “safety” front and center on its marketing,

claiming that it “FDA approved and proven safe for both dogs and cats for 12 weeks.”3




          19.    Under the “FAQ” page of its website, Defendant states in response to the question

“HOW SAFE IS BRAVECTO?” that “BRAVECTO has a wide margin of safety in dogs who

weigh at least 4.4 lb. and cats who weigh at least 2.6 lb. It is also approved for puppies and kittens

aged 6 months or older. BRAVECTO Chew is approved for use in breeding, pregnant, and

lactating dogs.”4

          20.    In May 2014, the FDA approved Defendant’s sale of Bravecto chewable tablets for

dogs and topical solution for cats and dogs for the treatment and prevention of flea and tick

infestations.

          21.    Bravecto chewable tablets are flavored for easier digestion by dogs. Consumers

are instructed to give one tablet or apply the topical solution every twelve weeks—unlike the


3
    Bravecto, https://us.bravecto.com (last visited Dec. 27, 2019).
4
    Bravecto FAQs, https://us.bravecto.com/faq (last visited Dec. 27, 2019).
                                                   6
 Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 7 of 41 PageID: 7



common monthly application of other products. In addition to its potency to last three months,

Defendant also touts Bravecto’s immediate effectiveness in killing fleas and ticks.

        22.     Defendant formulated Bravecto—a pesticide—in both an ingestible, chewable

tablet form for dogs, and a topical solution for dogs and cats. Bravecto poisons insects through

their nervous systems causing uncontrolled neural activity and death. Because of Bravecto’s

formulation as a toxic pesticide that it is ingested or applied to the skin of animals to prevent and

kill fleas and ticks, it presents a risk of neurological toxicity in the animals that are treated with it,

which is not known to consumers.

        23.     At no time during the time period relevant to this action did Defendant’s Bravecto

packaging provide any warning of adverse reactions. To wit, and by way of example:




                                                    7
 Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 8 of 41 PageID: 8




       24.     Defendant’s Bravecto packaging insert also misrepresented or omitted these risks

by asserting that in a “well-controlled U.S. field study,” “there were no serious adverse reactions”:




                                                 8
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 9 of 41 PageID: 9




                                     9
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 10 of 41 PageID: 10



      That in a “margin of safety study,” “there were no clinically-relevant, treatment related

      effects”:




      And that in a “reproductive safety study,” “there were no clinically-relevant, treatment

      related effects” even though “one adult treated dog suffered a seizure during the course of

      the study (46 days after treatment)”:




                                              10
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 11 of 41 PageID: 11




B.     Complaints of Neurological Adverse Events Relating to Isoxazoline Flea and Tick
       Products Prompt FDA to Issue Warning and Label Change.

       25.     During the time period relevant to this action, Plaintiff and the other class members

were exposed to and saw Bravecto’s labeling and/or other deceptive marketing claims in which

Defendant omitted or otherwise failed to disclose of adverse neurological reactions from taking

Bravecto. Defendant failed to inform any of the class members about the significant risks Bravecto

posed to animals who take it. Defendant’s uniform representations would be understood by the

average, reasonable consumer that Bravecto was free from defects and safe for its intended use

that formed the basis of Plaintiff’s and the other class members’ bargain with Defendant.

Plaintiff’s and the other class members’ Bravecto purchases were direct transactions between

themselves and Defendant, because Bravecto came with packaging and materials prepared by

Defendant, including representations and warranties that Bravecto was safe and free from defects.


                                                11
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 12 of 41 PageID: 12



       26.     Since its launch in 2014, thousands of consumers and veterinarians have reported

adverse events relating to isoxazoline flea and tick treatments, including from Bravecto.

Information obtained through public records requests to the FDA, and its European counterpart

the European Medicines Agency (“EMA”), demonstrate that animals treated with isoxazoline

medications experienced consistent neurological adverse reactions, including but not limited to,

death, seizures, shaking/tremors/ataxia, neurological/cognitive issues, muscular/balance issues

and vomiting/loss of appetite.

       27.     On September 20, 2018, more than four years after Defendant began marketing and

selling Bravecto, the FDA issued its Press Release warning pet owners and veterinarians of the

potential risk of neurological adverse events associated with isoxazoline medications to treat flea

and ticks, including Bravecto. As a result of the adverse events, the FDA requested that

manufacturers change their labels to disclose these risks, so that veterinarians and pet owners could

make an informed decision as to whether they want to use these treatments on their pets. The FDA

Press Release stated, in pertinent part:

       The U.S. Food and Drug Administration is alerting pet owners and veterinarians to
       be aware of the potential for neurologic adverse events in dogs and cats when
       treated with drugs that are in the isoxazoline class.

       Since these products have obtained their respective FDA approvals, data received
       by the agency as part of its routine post-marketing activities indicates that some
       animals receiving Bravecto (fluralaner) tablets for dogs, Bravecto (fluralaner)
       topical solution for cats and dogs, Nexgard (afoxalaner) tablets for dogs, or
       Simparica (sarolaner) tablets for dogs, have experienced adverse events such as
       muscle tremors, ataxia, and seizures. Two additional products in this class,
       Credelio (lotilaner) tablets for dogs and Revolution Plus (selamectin and sarolaner
       topical solution) for cats, recently received FDA approval. These products are
       approved for the treatment and prevention of flea infestations, and the treatment
       and control of tick infestations. Revolution Plus, is also approved for prevention of
       heartworm disease, treatment and control of ear mite infestations and some
       gastrointestinal parasite infections.


                                                 12
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 13 of 41 PageID: 13



       The FDA is working with manufacturers of isoxazoline products to include new
       label information to highlight neurologic events because these events were seen
       consistently across the isoxazoline class of products. Revolution Plus, which was
       approved most recently, includes the new labeling information to highlight the
       potential for neurologic events in the isoxazoline class, and Merial has made the
       requested changes to Nexgard’s labeling including adding the new class statement.
       Merial has since transferred ownership of Nexgard’s approval to Boehringer
       Ingelheim.

       The FDA carefully reviewed studies and other data on Bravecto, Bravecto Topical,
       Credelio, Nexgard, Simparica and Revolution Plus prior to approval, and these
       products continue to be safe and effective for the majority of animals. The agency
       is asking the manufacturers to make the changes to the product labeling in order
       to provide veterinarians and pet owners with the information they need to make
       treatment decisions for each pet on an individual basis. Veterinarians should use
       their specialized training to review their patients’ medical histories and determine,
       in consultation with pet owners, whether a product in the isoxazoline class is
       appropriate for the pet.

       Although FDA scientists carefully evaluate an animal drug prior to approval, there
       is the potential for new information to emerge after marketing, when the product is
       used in a much larger population. In the first three years after approval, the FDA
       pays particularly close attention to adverse event reports, looking for any safety
       information that may emerge.5

       28.     The FDA Press Release indicated that certain manufacturers had made the

requested label change. As of the date of the FDA Press Release, Defendant had not disclosed the

risk of neurological adverse reactions from ingestion or application of Bravecto.

C.     Defendant Knew That Bravecto Products Were Defective During the Class Period
       and Failed to Take Remedial Action.

       29.     Based on its composition as a pesticide that is ingested or applied to animals and

absorbed into their blood stream in order to penetrates nervous systems and cause death of insects,

and complaints concerning neurological adverse reactions since Bravecto was released to the



5
 FDA Press Release, https://www.fda.gov/animal-veterinary/cvm-updates/animal-drug-safety-
communication-fda-alerts-pet-owners-and-veterinarians-about-potential-neurologic (Sept. 20,
2018, updated in April and August 2019).
                                                13
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 14 of 41 PageID: 14



market in 2014 and through at least late 2018, Defendant knew of these risks that it never disclosed

to consumers and their veterinarians. Defendant knew that because of these undisclosed risks, it

was depriving consumers and their veterinarians of the ability to make an informed decision as to

whether to use Bravecto on their pets.

          30.    According to a parasitology expert at the College of Veterinary Medicine at the

University of Illinois Urbana-Champaign, “Isoxazoline class medications bind to chloride

channels in nerve and muscle cells, which blocks the transmission of neuronal signals, causing

parasites to become paralyzed and die.” The expert also stated that, “[isoxazoline class

medications] can still cause toxicity in mammals, depending on the animal’s physiological state,

health, and history.”6

          31.    In contrast to Bravecto and other isoxazoline products, other flea and tick

treatments are only applied to an animal’s skin on a monthly basis. They are not absorbed into the

animal’s blood stream. Instead, they are stored in the animal’s oil glands on its skin such that when

insects come in contact with the animal’s coat—not through biting them as with isoxazoline

products, they die.7

          32.    Before the FDA approved Bravecto for market, safety studies and clinical trials

indicated that isoxazoline drugs could cause neurologic adverse reactions in animals. For example,




6
  College of Veterinary Medicine, University of Illinois Urbana-Champaign, FDA Alert on Flea
Medication (Oct. 22, 2018), https://vetmed.illinois.edu/pet_column/fda-alert-on-flea-
medications/ (“Only medications in the isoxazoline class of flea and tick medications are under
investigation at this time. This includes Bravecto, Nexgard, Credelio, and Simparica (brand
names for fluralaner, afoxolaner, lotilaner, and sarolaner).”)
7
    Frontline, FAQ, https://frontline.com/plus/Pages/Faq.aspx (last visited Dec. 27, 2019).

                                                  14
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 15 of 41 PageID: 15



in September 2013, the FDA approved NexGard, the first isoxazoline product to be sold in the

U.S. NexGard discloses on its label and website this risk, stating in part:

          In the U.S. field study, one dog with a history of seizures experienced a seizure on
          the same day after receiving the first dose and on the same day after receiving the
          second dose . . . . This dog experienced a third seizure one week after receiving the
          third dose. The dog remained enrolled and completed the study. Another dog with
          a history of seizures had a seizure 19 days after the third dose of NexGard. The dog
          remained enrolled and completed the study. A third dog with a history of seizures
          received NexGard and experienced no seizures throughout the study.8

          33.    Unlike Bravecto, however, other isoxazoline products, including Simparica

approved in February 2016, and Credelio approved in January 2018, also disclose risks of

neurological adverse reactions on their websites and labels. The Simparica label, for example,

states that during its studies a dog experienced ataxia and six of sixteen puppies given three times

and five times the recommended dose of Simparica had a variety of neurologic signs.9

          34.    As of the date of this Complaint, Defendant now discloses, as a “Precaution,” the

risk of neurologic adverse reactions from Bravecto, including tremors, ataxia, and seizures.

Defendant, however, downplays and minimizes these risks as being uncommon and most prevalent

in animals with a history of seizures, even though seizures have occurred in animals without any

such history, like Plaintiff’s dog, Jake, including:




8
 VIN News, Alert on pet flea control draws questions, few answers, Oct. 5,
2018 https://news.vin.com/vinnews.aspx?articleId=50328 (last visited Dec. 27, 2019).
9
    Id.

                                                   15
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 16 of 41 PageID: 16




      Important Safety Information: Use caution in dogs with a history of seizures. Seizures
      have been reported in dogs receiving fluralaner, even in dogs without a history of
      seizures.10


      35.    Defendant’s website for Bravecto now discloses, in pertinent part:

      IMPORTANT SAFETY INFORMATION

      BRAVECTO has not been shown to be effective for 12-weeks’ duration in puppies
      or kittens less than 6 months of age. Fluralaner is a member of the isoxazoline
      class. This class has been associated with neurologic adverse reactions including
      tremors, ataxia, and seizures. BRAVECTO Chew: The most commonly reported
      adverse reactions include vomiting, decreased appetite, diarrhea, lethargy,
      polydipsia, and flatulence. BRAVECTO is not effective against lone star ticks
      beyond 8 weeks of dosing. Seizures have been reported in dogs receiving
      isoxazoline class drugs, even in dogs without a history of seizures. Use with
      caution in dogs with a history of seizures or neurologic disorders. BRAVECTO
      Topical Solution for Dogs: The most commonly reported adverse reactions include
      vomiting, hair loss, diarrhea, lethargy, decreased appetite, and moist
      dermatitis/rash. Bravecto is not effective against lone star ticks beyond 8 weeks of
      dosing. For topical use only. Avoid oral ingestion. Seizures have been reported in
      dogs receiving isoxazoline class drugs, even in dogs without a history of seizures.
      Use caution in dogs with a history of seizures or neurologic disorders.

10
  Chewy, Bravecto, https://www.chewy.com/bravecto-chews-dogs-44-88-lbs-
1/dp/172909?utm_source=google-
product&utm_medium=cpc&utm_campaign=p&utm_content=Bravecto&utm_term=&gclid=EA
IaIQobChMIuvyH4e3M5gIVJ4FaBR1fzQbLEAQYASABEgILrfD_BwE (last visited Dec. 23,
2019) (emphasis added); https://www.chewy.com/bravecto-chews-dogs-44-88-lbs-
1/dp/172909?utm_source=google-
product&utm_medium=cpc&utm_campaign=p&utm_content=Bravecto&utm_term=&gclid=EA
IaIQobChMIuvyH4e3M5gIVJ4FaBR1fzQbLEAQYASABEgILrfD_BwE (last visited Dec. 23,
2019).

                                              16
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 17 of 41 PageID: 17



       BRAVECTO Topical Solution for Cats: The most commonly reported adverse
       reactions include vomiting, itching, diarrhea, hair loss, decreased appetite, lethargy,
       and scabs/ulcerated lesions. BRAVECTO is not effective against American dog
       ticks beyond 8 weeks of dosing. For topical use only. Avoid oral ingestion. The
       safety of BRAVECTO has not been established in breeding, pregnant and lactating
       cats. Neurologic adverse reactions have been reported in cats receiving
       isoxazoline class drugs, even in cats without a history of neurologic disorders.
       Use with caution in cats with a history of neurologic disorders.11

       36.     Defendant’s 2019 label in Canada for Bravecto warns of the risk of “Neurological

disorders: convulsions, ataxia, muscle tremor,” and its package insert includes the following:

       The following adverse events have been reported rarely: 1 (reported in at least 1
       but not more than 10 animals in 10,000 animals exposed) and very rarely: 2
       (reported in less than 1 in 10,000 animals exposed) and are listed by body system,
       in decreasing order of frequency:

       Digestive tract disorders: vomiting, diarrhea, hypersalivation, hemorrhagic diarrhea
       Systemic disorders: lack of efficacy, lethargy, anorexia

       Skin and appendage disorders: pruritus, alopecia

       Neurological disorders: convulsions, ataxia, muscle tremor.12

       37.     As a result of Defendant’s failure to fully disclose the neurological risks associated

with Bravecto and continued misrepresentations about Bravecto’s purported safety and efficacy,

consumers suffered and continue to sustain damages resulting from Defendant’s misconduct.



11
   Bravecto, https://us.bravecto.com/for-dogs (last visited Dec. 24, 2019); https://www.merck-
animal-health-usa.com/pdfs/canine/BravectoDogPI_152451%20R11_8.5x11.pdf (last visited
Dec. 27, 2019, emphasis added) (“Use with caution in dogs with a history of seizures. Seizures
have been reported in dogs receiving fluralaner, even in dogs without a history of seizures (see
Adverse Reactions and Animal Safety). . . . Adverse Reactions: In a well-controlled U.S. field
study, which included a total of 165 households and 321 treated dogs (221 with fluralaner and
100 with a topical active control), there were no serious adverse reactions” and mentions two
dogs without a history experienced seizures.); Compare with Chewy, Frontline,
https://www.chewy.com/frontline-plus-flea-tick-medium-breed/dp/34716 (last visited Dec. 10,
2019) (discloses risk of temporary irritation to animal’s skin where applied).
12
  Drugs.com, Bravecto Chewable Tablets, https://www.drugs.com/vet/bravecto-chewable-
tablets-1000-mg-can.html (last visited Dec. 24, 2019).
                                                 17
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 18 of 41 PageID: 18



        38.      Plaintiff and members of the proposed Classes have suffered injury as a result of

Defendant’s concealment, misrepresentations and/or deceptive and unfair trade practices, and are

entitled to relief.

        39.      Had Defendant disclosed the risks of adverse neurological reactions associated with

Bravecto, Plaintiff and the other Class member would have been aware of these risks and would

not have purchased Bravecto, or would not have paid the price that they paid for it. In the future,

if Defendant disclosed these risks, Plaintiff and others would be in a position to make an informed

decision as to whether to purchase Bravecto at the prices offered.

        40.      Plaintiff and the other class members did not receive the benefit of their bargain

with Defendant. Rather, they purchased products that are of a lesser standard, grade, and quality

than represented, with undisclosed health and safety risks, or a lack warning of the same. Plaintiff

and the other class members did not receive products that met ordinary and reasonable consumer

expectations regarding safety and efficacy.

                            V.      PLAINTIFF’S SPECIFIC FACTS

        41.      On November 13, 2016, Plaintiff Valerie Palmieri paid $49.99 for one Bravecto

chewable tablet (for dogs 44-88 pounds), which she purchased from her veterinarian in Trumbull,

Connecticut, to treat Jake, her then-78 pound German Shepherd. When she purchased Bravecto,

Defendant’s packaging and materials did not disclose any risk of neurological adverse reactions.

Additionally, Defendant did not inform veterinarians about the safety issues that Bravecto posed

to pets. Following her purchase, Ms. Palmieri fed the Bravecto tablet to Jake.

        42.      The next day, November 14, 2016, Jake began to vomit, stopped eating, and began

to exhibit other symptoms of lethargy. Ms. Palmieri took her dog to the animal emergency clinic



                                                 18
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 19 of 41 PageID: 19



at Newtown Veterinary Specialists, in Newtown, Connecticut, on November 26, 2016, after Jake

was no longer able to walk.

       43.     The emergency veterinarian diagnosed Jake as having a seizure and kept him

overnight on an intravenous dosage of Valium. Shortly thereafter, and trying to determine what

could have caused his illness, Ms. Palmieri called Defendant to discuss Jake’s potentially-adverse

reaction after consuming Bravecto. In response to Ms. Palmieri’s description of the situation,

Defendant denied that Jake’s illness could have been caused by Bravecto, but immediately offered

to pay for the emergency room visit—only if she signed an agreement releasing her claims. Ms.

Palmieri refused to release her claims, because she did not know if Jake’s symptoms would be

long-term in nature, or if they were even caused by Bravecto. Despite offering to cover her

emergency room costs—albeit demanding a release in exchange therefor—Defendant continued

to assure Ms. Palmieri that Jake’s reactions were unrelated to Bravecto.

       44.     After conducting several additional tests, Ms. Palmieri’s veterinarian referred her

to a neurologist, who performed an MRI on Jake on December 12, 2016, and diagnosed him with

meningitis. On December 28, 2016, after further tests came back negative, ruling out potential

causes of the inflammation including bacterial infections, Ms. Palmieri’s veterinarian told her that

he “presumed” that Jake’s meningitis was the result of “Bravecto toxicity”—a conclusion directly

contrary to what Defendant represented to Ms. Palmieri a month before.

       45.     Since Jake’s diagnosis on December 28, 2016, Ms. Palmieri has not treated Jake

with Bravecto, and has not purchased additional Bravecto tablets.

       46.     Since ingesting Bravecto, Jake has continued to experience neurological episodes,

including when—in September 2019—he lost his balance and fell down a flight of stairs breaking



                                                19
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 20 of 41 PageID: 20



his leg. Ms. Palmieri has paid tens of thousands of dollars in treating Jake after his ingestion of

Bravecto.

                  VI.      TOLLING OF THE STATUTE OF LIMITATIONS

                                    Fraudulent Concealment

        47.     All applicable statutes of limitation have been tolled by Defendant’s knowing,

active, and ongoing fraudulent concealment and denial of the facts alleged herein at all times

relevant to this action.

        48.     Since before its FDA-approval, and at least as soon after its market launch in 2014

when neurological adverse reactions were observed in the market after widespread use of

Bravecto, Defendant knew of the product defect alleged herein. At all times relevant to this action,

thousands of similar complaints have been reported alleging adverse neurological reactions as a

result of using Bravecto.

        49.     Although the FDA, in May 2014, approved Bravecto for sale in the United States,

it was not until September 20, 2018, that the FDA issue a public statement warning pet owners,

including putting Plaintiff on notice that her dog’s neurological adverse reactions were, in fact,

related to Bravecto, and veterinarians about potential neurological adverse events associated with

the isoxazoline class of drugs used to treat and prevent flea and tick infestations, including

Bravecto. At that time, the FDA requested that manufacturers of isoxazoline products change their

products’ labels to disclose the risk of neurological events. Manufacturers of some isoxazoline

products, including Revolution Plus and Nexgard, changed their label to include this information,

but, as of the date of the FDA Press Release, Defendant had not changed Bravecto’s label and did

not recall the products in circulation to ensure that an adequate warning of the risk of neurological

adverse reactions appeared on all of its product packaging.

                                                 20
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 21 of 41 PageID: 21



       50.     Despite knowing about the product defect, Defendant concealed the nature of the

defect. Defendant did not disclose the risk of neurological adverse reactions when such risks were

clearly known, and, once disclosed, sought to minimize the severity of the risks.

       51.     Any applicable statutes of limitation have, therefore, been tolled by Defendant’s

knowledge, active concealment, and denial of the facts alleged herein, which behavior remains

ongoing.

                                         Discovery Rule

       52.     Plaintiff and the other class members did not immediately discover—and could not

have discovered through the exercise of reasonable diligence—the full and complete nature of the

Bravecto defect.

       53.     Within the period of any applicable statutes of limitation, Plaintiff and the other

Class members could not have discovered, through the exercise of reasonable diligence, that

Defendant was––and still is––concealing the Bravecto defect and misrepresenting Bravecto’s

safety (or lack thereof).

       54.     Any applicable statutes of limitation have, therefore, been tolled by operation of

the discovery rule.

                                            Estoppel

       55.     Defendant was under a continuous duty to disclose to Plaintiff and the other class

members the true character, quality, and nature of the Bravecto defects.

       56.     Defendant actively concealed Bravecto’s true character, quality, and nature and

knowingly misrepresented—or omitted—facts about Bravecto’s safety, quality, reliability,

characteristics, and performance.


                                                21
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 22 of 41 PageID: 22



       57.     Plaintiff and the other class members reasonably relied upon Defendant’s

misrepresentations and/or active concealment of these facts.

       58.     Based on the foregoing, Defendant is estopped from relying on any statutes of

limitation in defense of this action.

                             VII.       CLASS ACTION ALLEGATIONS

       59.     The class members’ claims all derive directly from a uniform course of conduct by

the Defendant. Specifically, Defendant has engaged in uniform and standardized conduct in not

disclosing, concealing, and omitting the serious, and dangerous, side effects of its medications.

The objective facts—Defendant’s failure to disclose, concealment, and omissions—are the same

for all class members. Accordingly, Plaintiff brings this lawsuit as a class action on her own behalf

and on behalf of all other persons similarly situated as members of the proposed Classes pursuant

to Federal Rules of Civil Procedure 23(a) and (b)(3) and/or (b)(2) and/or (c)(4). This action

satisfies all requirements of those provisions, including numerosity, commonality, typicality,

adequacy, predominance, and superiority.

                                        The Nationwide Class

       60.     Plaintiff brings this action and seek to certify and maintain it as a class action under

Rules 23(a); (b)(2); and/or (b)(3); and/or c(4) of the Federal Rules of Civil Procedure on behalf of

herself and a Nationwide Class defined as follows:

       All purchasers or users of Bravecto products in the United States or its
       territories between May 1, 2014 and the present.

                                          The State Subclass

       61.     Plaintiff alleges a statewide class action claims on behalf of persons in Connecticut

(the “Subclass”):


                                                 22
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 23 of 41 PageID: 23



       All purchasers or users of Bravecto products in Connecticut between May 1,
       2014 and the present.

       62.     Excluded from the Classes are: (a) any person who purchased Bravecto for resale

and not for personal or household use, (b) any person who signed a release of any Defendant in

exchange for consideration in excess of the cost of Bravecto, (c) Defendant, including any entity

or division in which Defendant have a controlling interest, as well as their agents, representatives,

officers, directors, employees, trustees, parents, children, heirs, assigns, and successors, and other

persons or entities related to, or affiliated with Defendant, and (d) the Judges to whom this case or

its predecessor cases were assigned before consolidation, their staffs, and their immediate families.

Plaintiffs reserve the right to modify or amend these Nationwide and Statewide Class definitions

as appropriate during the course of this litigation.

       63.     Numerosity: Federal Rule of Civil Procedure 23(a)(1). The members of the

Nationwide Class and State Subclass are so numerous and geographically dispersed that individual

joinder of all class members is impracticable. While Plaintiff is informed and believes that there

are at least thousands of class members, the precise number is unknown to Plaintiff but may be

ascertained from purchase records, sales records, production records, and veterinarian records.

Plaintiff anticipates providing Court-approved, appropriate notice to class members, to be

approved by the Court in accordance with Rule 23 of the Federal Rule of Civil Procedure.

       64.     Commonality and Predominance: Federal Rules of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting individual class members, including, without limitation:

               a.      Whether Bravecto suffers from a defect;

               b.      Whether the Defendant knew or should have known about the product


                                                  23
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 24 of 41 PageID: 24



      defect, and, if so, how long the Defendant have known of the defect;

             c.      Whether the defective nature of Bravecto constitutes a material fact that

      reasonable consumers would have considered in deciding whether to purchase the product;

             d.      Whether Defendant had a duty to disclose the defective nature of Bravecto

      to Plaintiff and class members;

             e.      Whether Defendant omitted and failed to disclose material facts about

      Bravecto;

             f.      Whether Defendant’s conduct tolls any or all applicable limitations periods

      by acts of fraudulent concealment, application of the discovery rule, or equitable estoppel;

             g.      Whether Defendant negligently misrepresented that Bravecto is safe;

             h.      Whether Defendant engaged in unfair, deceptive, unlawful and/or

      fraudulent acts or practices in trade or commerce by objectively misleading Plaintiff and

      putative class members;

             i.      Whether Defendant’s conduct, as alleged herein, was likely to mislead a

      reasonable consumer;

             j.      Whether Defendant violated state consumer protection laws, and if so, what

      remedies are available under those statutes;

             k.      Whether Defendant’s statements, concealments and omissions regarding

      the Bravecto was material, in that a reasonable consumer could consider them important in

      purchasing Bravecto;

             l.      Whether Bravecto was unfit for the ordinary purposes for which it was used,

      in violation of the implied warranty of merchantability;

             m.      Whether Plaintiff and the Classes are entitled to a declaratory judgment

                                              24
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 25 of 41 PageID: 25



       stating that Bravecto is defective and/or not merchantable;

                 n.    Whether Defendant’s unlawful, unfair, and/or deceptive practices harmed

       Plaintiff and the Classes;

                 o.    What aggregate amounts of statutory penalties are sufficient to punish and

       deter Defendant and to vindicate statutory and public policy;

                 p.    Whether, as a result of Defendant’s omissions and/or negligent

       misrepresentations of material facts, Plaintiff and members of the Class have suffered an

       ascertainable loss of monies and/or property and/or value; and

                 q.    Whether Plaintiff and class members are entitled to monetary damages

       and/or other remedies and, if so, the nature of any such relief.

       65.       Typicality: Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of other class members’ claims because Plaintiff Classes were subjected to the same

allegedly unlawful conduct and damaged in the same way. The relief Plaintiff seeks is typical of

the relief sought for the absent class members.

       66.       Adequacy of Representation: Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate class representative because her interests do not conflict with the interests

of the other members of the Classes she seeks to represent, Plaintiff has retained counsel competent

and experienced in complex class action litigation, and Plaintiff intends to prosecute this action

vigorously. The class members’ interests will be fairly and adequately protected by Plaintiffs and

their counsel.

       67.       Declaratory and Injunctive Relief: Federal Rule of Civil Procedure 23(b)(2).

The prosecution of separate actions by individual class members would create a risk of inconsistent

or varying adjudications with respect to individual class members that would establish

                                                  25
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 26 of 41 PageID: 26



incompatible standards of conduct for Defendant. Such individual actions would create a risk of

adjudications that would be dispositive of the interests of other class members and impair their

interests. Defendant has acted and/or refused to act on grounds generally applicable to the Classes,

making final injunctive relief or corresponding declaratory relief appropriate.

       68.      Superiority: Federal Rule of Civil Procedure 23(b)(3). A class action is superior

to any other available means for the fair and efficient adjudication of this controversy, and no

unusual difficulties are likely to be encountered in the management of this class action. The

damages or other financial detriment suffered by Plaintiff and the other class members are

relatively small compared to the burden and expense that would be required to individually litigate

their claims against Defendant, so it would be impracticable for Class members to individually

seek redress for Defendant’s wrongful conduct. Even if the class members could afford litigation,

the court system could not. Because of the relatively small size of the individual class members’

claims (compared to the cost of litigation), it is likely that only a few class members could afford

to seek legal redress for Defendant’s misconduct. Individualized litigation creates a potential for

inconsistent or contradictory judgments and increases the delay and expense to all parties and the

court system. By contrast, the class action device presents far fewer management difficulties and

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court. Class treatment of common questions of law and fact would be a superior method

to multiple individual actions or piecemeal litigation in that class treatment will conserve the

resources of the courts and the litigants, and will promote consistency and efficiency of

adjudication.




                                                26
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 27 of 41 PageID: 27



                                   VIII. CLAIMS FOR RELIEF

                                        COUNT I
              VIOLATION OF THE NEW JERSEY CONSUMER FRAUD ACT
                                 N.J. Stat. Ann. § 56.8-19
                       Plaintiff, on behalf of the Nationwide Class

        69.     Plaintiff realleges and incorporates by reference the preceding paragraphs 1 through

68 as if set forth fully herein.

        70.     Plaintiff brings this claim on behalf of the Nationwide Class under New Jersey law,

because New Jersey has the most significant relationship to the issues and facts relevant to this

claim, Defendant chose this forum and law, and there is no conflict of law with Connecticut.

        71.     Bravecto was designed, manufactured, advertised, marketed and sold by

Defendant, are is considered “merchandise” within the meaning of the New Jersey Consumer

Fraud Act. Plaintiff and the Nationwide class members are “persons” and “consumers” with the

meaning of the New Jersey Consumer Fraud Act.

        72.     Defendant     affirmatively   misrepresented    Bravecto    to   consumers.    These

misrepresentations include, but are not limited to: its false and misleading statements,

representations, and depictions in its labeling, packaging, marketing, promotion and advertising of

Bravecto as a “safe” flea and tick treatment; the fact that contrary to these representations Bravecto

contained toxic pesticide and Defendant failed to provide adequate warning or notice of the risk

of neurological adverse reactions to pets because of this; and that because of these

misrepresentations and omissions Plaintiff and the Nationwide Class suffered damages.

        73.     Defendant’s claims therefore were false, misleading and/or deceptive.




                                                 27
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 28 of 41 PageID: 28



       74.     Defendant’s affirmative misrepresentations and material omissions constituted an

unconscionable commercial practice, deception, fraud, false promise, and/or misrepresentation as

to the nature of the goods, in violation of the New Jersey Consumer Fraud Act.

       75.     As a result of Defendant’s misrepresentations and material omissions, Plaintiff and

the Nationwide Class have suffered ascertainable losses of money and property, which they seek

to recover consisting of at least the following:

               a.      The damages associated with loss of the benefit of the bargain to the class

       members pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure;

               b.      Consequential damages caused by taking Bravecto (including, but not

       limited to, veterinary bills incurred as a result of illness, injury or death caused by

       consuming Bravecto; bills incurred for the disposition of the remains of animals killed by

       Bravecto; and the market value of the animals killed as a result of taking Bravecto) pursuant

       to Rule 23(c)(4) of the Federal Rules of Civil Procedure;

       76.     Plaintiff and other Nationwide class members demand judgment pursuant to

N.J.S.A. § 56:8-19 against Defendant for its ascertainable damages, statutory remedies made

available under the Act, injunctive relief requiring Defendant to adequately disclose the risk of

Bravecto.

       77.     Plaintiff and the Nationwide Class further seek to enjoin such unlawful deceptive

acts and practices as described above. Each of the Nationwide class members will be irreparably

harmed unless the unlawful actions of Defendant are enjoined, in that Defendant will continue to

falsely and misleadingly market, advertise and represent on its packaging that Bravecto is a “safe”

flea and tick treatment for animals to consume or to be applied to their skin. Toward that end,

Plaintiff and the Nationwide Class request an order pursuant to Rule 23(b)(2) of the Federal Rules

                                                   28
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 29 of 41 PageID: 29



of Civil Procedure granting them injunctive relief requiring corrective disclosures and/or

disclaimers on the labeling and advertising of Bravecto.

         78.    Absent injunctive relief, Defendant will continue to manufacture and sell unsafe

and misrepresented Bravecto products without adequate warnings to consumers of their health

risks.

         79.    Defendant has violated, and continues to violate, the New Jersey Consumer Fraud

Act, which makes deception, fraud, false promise, and/or misrepresentation of goods unlawful. As

a direct and proximate result of Defendant’s violation of the New Jersey Consumer Fraud Act, as

described above, Plaintiff and the members of the Nationwide Class have suffered damages, as set

forth above.

                                              COUNT II
                             BREACH OF EXPRESS WARRANTY
                                         N.J.S.A. § 12A:2-313
                             Plaintiff, on behalf of the Nationwide Class

         80.    Plaintiff realleges and incorporates by reference the preceding paragraphs 1 through

68 as if set forth fully herein.

         81.    Plaintiff brings this claim on behalf of the Nationwide Class under New Jersey law,

because New Jersey has the most significant relationship to the issues and facts relevant to this

claim and Defendant chose this forum and law. In the alternative, Plaintiff brings this claim, on

behalf of herself and on behalf of the Subclass, under the laws of Connecticut where Plaintiff and

Subclass Members reside and/or purchased Bravecto.

         82.    Defendant constitutes a “merchant” and a “seller” in connection with their sales of

Bravecto to Plaintiff and the Nationwide Class as those terms are defined in the New Jersey

Uniform Commercial Code. Plaintiff and the Nationwide Class constituted “buyers” as that term


                                                 29
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 30 of 41 PageID: 30



is defined in the New Jersey Code. Bravecto products constituted “goods” as that term is defined

in the New Jersey Code.

        83.     Under section 2-313 of title 12A of the New Jersey Revised Statutes, Defendant’s

statements of affirmations of fact, promises and descriptions made on Bravecto’s packaging and

advertising, which Defendant provided to Plaintiff and the Nationwide Class, created written

express warranties before or at the time of purchase, including that Bravecto was safe for pets to

treat fleas and ticks.

        84.     These affirmations of facts and promises made by Defendant to Plaintiff and the

Nationwide Class related to Bravecto and became part of the bases of the bargains for the purchase

of Bravecto between them and Defendant, and thereby created express warranties that Bravecto

would conform to those affirmations and promises.

        85.     Furthermore, the aforementioned descriptions of Bravecto were part of the bases of

the bargains for the purchases of Bravecto between Defendant on the one hand and Plaintiff and

individual members of the Nationwide Class on the other. The descriptions created an express

warranty that the goods would conform to those descriptions.

        86.     As previously noted, Defendant misrepresented the nature of Bravecto as safe

without serious health risks. Instead, Bravecto is a toxic pesticide that presents a risk of

neurological adverse reactions to animals. Bravecto did not conform to the affirmations, promises

and descriptions previously mentioned, resulting in breaches of Bravecto’s express warranties.

        87.     Plaintiff complied with all conditions precedent to filing this breach of warranty

claim, including providing notice of the breach of warranty to Defendant on behalf of herself and

the Nationwide Class, prior to filing this action. Alternatively, the filing of this Amended

Complaint provides sufficient notice of breach to Defendant on behalf of Plaintiff and the

                                                30
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 31 of 41 PageID: 31



Nationwide Class. Alternatively, notice need not have been given to Defendant because it had

actual notice of its breaches of warranty as to Plaintiff and the Nationwide Class.

        88.     As a direct and proximate result of Defendant’s breach of express warranties,

Plaintiff and the Nationwide Class have suffered actual damages as follows:

                a.      Compensatory damages amounting to, among other things, the difference

        in value between the full purchase price of Bravecto and the actual value of it, pursuant to

        Rule 23(b)(3) of the Federal Rules of Civil Procedure; and

                b.      Consequential damages pursuant to Rule 23(c)(4) of the Federal Rules of

        Civil Procedure.

        89.     Plaintiff and the Nationwide Class demand judgment against Defendant for

damages, as set forth above, plus interest, costs and such additional relief as the Court may deem

appropriate or to which Plaintiff and the Nationwide Class may be entitled.

                                             COUNT III
                                      PRODUCTS LIABILITY
                                     N.J. Stat. Ann. § 2A:58C-2
                             Plaintiff, on behalf of the Nationwide Class

        90.     Plaintiff realleges and incorporates by reference the preceding paragraphs 1 through

68 as if set forth fully herein.

        91.     Defendant designed, manufactured and sold Bravecto, an unsafe toxic pesticide that

creates a risk of neurological adverse reactions.

        92.     Bravecto was not reasonably fit, suitable or safe for its intended purpose because it

contains toxic pesticide and failed to contain adequate warnings of the risk of neurological adverse

reactions.




                                                    31
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 32 of 41 PageID: 32



        93.     The misrepresentations that made the consumption of the Bravecto risky to the

health of animals was, at all times material hereto, an unreasonably dangerous defect and/or

condition. The failure of Defendant to warn on its package of the dangerousness of Bravecto also

constituted an unreasonably dangerous defect and/or condition.

        94.     These unreasonably dangerous defects and/or conditions existed at the time

Bravecto left Defendant control.

        95.     Bravecto came in sealed packages, and its packaging did not change from the time

it left Defendant’s possession through the time they arrived in stores or veterinarians’ offices to be

sold to consumers, and consumers purchased and took possession of it.

        96.     The unreasonably dangerous defects and/or conditions of Bravecto proximately

caused injury and death to animals, constituting property damage to Plaintiff and certain other

members of the Nationwide Class beyond and in addition to the damages from purchasing the

mislabeled and worthless Bravecto.

        97.     Accordingly, Defendant is strictly liable for the damages caused to Plaintiff and

any other members of the Nationwide Class, by the unreasonably dangerous Bravecto, specifically

the illness and deaths of any animals and the expenses incurred therewith.

                                             COUNT IV
                                     UNJUST ENRICHMENT
                             Plaintiff, on behalf of the Nationwide Class

        98.     Plaintiff realleges and incorporates by reference the preceding paragraphs 1 through

68 as if set forth fully herein.

        99.     Plaintiff brings this claim on behalf of the Nationwide Class under New Jersey law,

because New Jersey has the most significant relationship to the issues and facts relevant to this

claim, Defendant chose this forum and law. In the alternative, Plaintiff brings this claim, on behalf

                                                 32
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 33 of 41 PageID: 33



of herself and on behalf of the Subclass, under the laws of Connecticut where Plaintiff and Subclass

members reside and/or purchased Bravecto.

        100.    Defendant’s unlawful, unfair, deceptive, and wrongful acts and omissions, unjustly

enriched Defendant at the expense of Plaintiff and the Nationwide Class.

        101.    Plaintiff and Nationwide class members paid a premium for Bravecto, which was

unfit for its ordinary use.

        102.    Plaintiff and Nationwide class members conferred a benefit on Defendant through

payment for the misrepresented and defective Bravecto.

        103.    Defendant’s retention of the benefit conferred as a result of its unlawful acts was

inequitable and unjust.

        104.    Plaintiff and members of the Nationwide Class have no adequate remedy at law.

        105.    Plaintiff and members of the Nationwide Class are entitled to seek restitution and

other relief from Defendant, including an order requiring Defendant to disgorge all profits,

benefits, and other compensation obtained by Defendant through and for its wrongful conduct.

                                        COUNT V
               VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                                     15 U.S.C. § 2301
                       Plaintiff, on behalf of the Nationwide Class

        106.    Plaintiff realleges and incorporates by reference the preceding paragraphs 1 through

68 as if set forth fully herein.

        107.    Plaintiff brings this Count against the Defendant on behalf of members of the

Nationwide Class. In the alternative, Plaintiff brings this claim on behalf of the Subclass.

        108.    This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by

virtue of 28 U.S.C. § 1332 (a)-(d).


                                                 33
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 34 of 41 PageID: 34



       109.    Plaintiff and others like her are “consumers” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(3) and are persons entitled under applicable state law to

enforce against the warrantor the obligations of its express and implied warranties.

       110.    Defendant is a “supplier[s]” and “warrantor[s]” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

       111.    Bravecto is a “consumer products” within the meaning of the Magnuson- Moss

Warranty Act, 15 U.S.C. § 2301(1).

       112.    The Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(1), provides a cause of

action for any consumer, who is damaged by the failure of a warrantor to comply with a written or

implied warranty.

       113.    Defendant made promises and representations in an express warranty provided to

all consumers, which became the basis of the bargain between Plaintiff, class members and

Defendant.

       114.    Defendant’ written affirmations of fact, promises and/or descriptions as alleged––

including promises that Bravecto was “safe,” is a “written warranty.” The affirmations of fact,

promises and/or descriptions constitute a “written warranty” within the meaning of the Magnuson-

Moss Act, 15 U.S.C. §2301(6).

       115.    Further, Defendant provided Plaintiff and the other Nationwide class members with

an implied warranty of merchantability in connection with the purchase of Bravecto that is an

“implied warranty” within the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. §

2301(7).

       116.    As a part of the implied warranty of merchantability, Defendant warranted to

Plaintiff and Nationwide class members that Bravecto was of merchantable quality (i.e., a product

                                                34
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 35 of 41 PageID: 35



of a high enough quality to make it fit for sale, usable for the purpose it was made, of average

worth in the marketplace, or not broken, unworkable, contaminated or flawed or containing a

defect affecting the safety of the product), would pass without objection in the trade or business,

and was free from material defects, and reasonably fit for the use for which it was intended.

       117.    Defendant breached all applicable warranties, as described in more detail above,

and is therefore liable to Plaintiff and the Nationwide Class pursuant to 15 U.S.C. § 2310(d)(1).

Without limitation, Bravecto suffers from latent and/or inherent defects that cause adverse

neurological reactions rendering Bravecto unfit for its intended use and purpose. This defect

substantially impairs the use, value and safety of Bravecto.

       118.    Any effort to limit the implied warranties in a manner that would exclude coverage

of Bravecto is unconscionable, and any such effort to disclaim, or otherwise limit, liability for the

defective Bravecto products is null and void. Any limitations on the warranties are procedurally

unconscionable. There was unequal bargaining power between the Defendant, on the one hand,

and Plaintiff and the other Nationwide class members, on the other. Moreover, any limitations on

the warranties are substantively unconscionable. Following early reports of injuries caused by

Bravecto, Defendant knew that Bravecto was defective and would continue to pose safety risks to

pets. Defendant failed to disclose the product defect to Plaintiff and the Nationwide class

members. Thus, Defendant’s enforcement of any durational limitations on those warranties is

harsh and shocks the conscience.

       119.    Plaintiff and each of the other Nationwide class members have had sufficient direct

dealings with Defendant to establish privity of contract.




                                                 35
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 36 of 41 PageID: 36



        120.   All conditions precedent to seeking liability under this claim for breach of express

and implied warranty have been performed by or on behalf of Plaintiff and others in terms of

paying for the goods at issue.

        121.   Pursuant to 15 U.S.C. § 2310(e), Plaintiff and the Nationwide Class are entitled to

bring this class action and are not required to give Defendant notice and an opportunity to cure

until such time as the Court determines the representative capacity of Plaintiff and the Nationwide

Class pursuant to Rule 23 of the Federal Rules of Civil Procedure.

        122.   Furthermore, affording Defendant an opportunity to cure its breach of written

warranties would be unnecessary and futile here. Defendant was placed on reasonable notice of

the defect in Bravecto based on numerous complaints received directly and indirectly from

Plaintiff and the Nationwide Class, and have had ample opportunity to cure the defect for Plaintiff

and the Nationwide Class, but have failed to do so. Under the circumstances, the remedies

available under any informal settlement procedure would be inadequate and any requirement that

Plaintiff and the Nationwide Class resort to an informal dispute resolution procedure and/or afford

Defendant a reasonable opportunity to cure the breach of warranty is excused and thereby deemed

satisfied.

        123.   Defendant’ breaches of warranty have caused Plaintiff and the other Nationwide

class members to suffer injuries, paying for defective products, and entering into transactions they

would not have entered into for the consideration paid. As a direct and proximate result of

Defendant’ breaches of warranty, Plaintiff and the Nationwide Class have suffered damages and

continue to suffer damages, including economic damages in terms of the cost of Bravecto and the

cost of efforts to mitigate the damages caused by same.



                                                36
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 37 of 41 PageID: 37



        124.    The amount in controversy of this action exceeds the sum of $50,000, exclusive of

interest and costs, and Plaintiff’s individual claim exceeds $25, computed on the basis of all claims

to be determined in this lawsuit. Plaintiff, individually and on behalf of the other Nationwide class

members, seeks all damages permitted by law and equity in an amount to be proven at trial. In

addition, pursuant to 15 U.S.C. § 2310(d)(2), Plaintiff and the other Nationwide class members

are entitled to recover a sum equal to the aggregate amount of costs and expenses (including

attorneys’ fees based on actual time expended) determined by the Court to have reasonably been

incurred by Plaintiff and the other Nationwide class members in connection with the

commencement and prosecution of this action.

                                               COUNT VI
                              Connecticut Unfair Trade Practices Act
                                           C.G.S.A. § 42-110g
                                Plaintiff, on behalf of the State Subclass
        125.    Plaintiff realleges and incorporates by reference the preceding paragraphs 1 through

68 as if set forth fully herein.

        126.    Plaintiff asserts this claim individually and on behalf of the Connecticut Subclass.

        127.    Defendant is a “person” as defined by C.G.S.A. § 42-110a(3).

        128.    Defendant is engaged in “trade” or “commerce” as those terms are defined by

C.G.S.A. § 42-110a(4).

        129.    At the time of filing this Complaint, Plaintiff has sent notice to the Attorney General

and Commissioner of Consumer Protection pursuant to C.G.S.A. § 42-110g(c). Plaintiff will

provide a file-stamped copy of the Complaint to the Attorney General and Commissioner of

Consumer Protection.

        130.    Defendant advertised, offered, or sold goods or services in Connecticut, and

engaged in trade or commerce directly or indirectly affecting the people of Connecticut.

                                                  37
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 38 of 41 PageID: 38



       131.    Defendant engaged in deceptive acts and practices and unfair acts and practices in

the conduct of trade or commerce, in violation of the C.G.S.A. § 42-110b, including: (i)

Representing that goods or services have sponsorship, approval, characteristics, ingredients, uses,

benefits, or qualities that they do not have; (ii) Representing that goods or services are of a

particular standard, quality, or grade, or that goods are of a particular style or model, if they are of

another; and (iii) Engaging in any other unconscionable, false, misleading, or deceptive act or

practice in the conduct of trade or commerce.

       132.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.

       133.    Defendant intended to mislead Plaintiff and Connecticut Subclass members and

induce them to rely on its misrepresentations and omissions.

       134.    Had Defendant disclosed to Plaintiff and Connecticut Subclass members that it

uniformly misrepresented Bravecto as a “safe” flea and tick treatment, omitted material

information regarding risk of neurological adverse reactions, and was otherwise engaged in

deceptive, common business practices, Defendant would have been unable to continue in business

and it would have been forced to disclose the uniform defects in Bravecto. Instead, Defendant

represented that Bravecto was a safe flea and tick treatment without disclosing the risk of any

serious adverse reactions. Plaintiff and the Connecticut Subclass members acted reasonably in

relying on Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

       135.    Defendant acted intentionally, knowingly, and maliciously to violate the

Connecticut Unfair Trade Practices Act, and recklessly disregarded Plaintiff and Connecticut



                                                  38
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 39 of 41 PageID: 39



Subclass members’ rights. Defendant’s knowledge of the adverse neurological reactions to

Bravecto put Defendant on notice that the Bravecto was not as safe as advertised.

          136.   As a direct and proximate result of Defendant’s deceptive acts and practices,

Plaintiff and Connecticut Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from not receiving the benefit of their bargain in purchasing Bravecto and paying veterinarian bills

for treatment relating to the neurological adverse reactions in their pets after consuming Bravecto.

          137.   Defendant’s deceptive acts and practices caused substantial, ascertainable injury to

Plaintiff and Connecticut Subclass members, which they could not reasonably avoid, and which

outweighed any benefits to consumers or to competition.

          138.   Defendant’s violations of Connecticut law were done with reckless indifference to

the Plaintiff and the Connecticut Subclass or was with an intentional or wanton violation of those

rights.

          139.   Plaintiff requests damages in the amount to be determined at trial, including

statutory and common law damages, attorneys’ fees, and punitive damages, under Rules 23(b)(2),

(b)(3), and (c)(4) of the Federal Rules of Civil Procedure.

                                   IX.     REQUEST FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of all other class members,

respectfully requests that the Court enter judgment in her favor and against Defendant as follows:

          a.     Certifying the Class and Subclass as requested herein, designating Plaintiff as
                 Class Representative, and appointing the undersigned counsel as Class Counsel;

          b.     Declaring that Defendant is financially responsible for notifying the class
                 members of the pendency of this suit;



                                                  39
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 40 of 41 PageID: 40



      c.     Awarding actual (e.g., compensatory and consequential) and/or statutory damages
             (including exemplary or punitive damages) to the maximum extent allowed in an
             amount to be proven at trial;

      d.     Requiring restitution and disgorgement of all profits and unjust enrichment
             Defendant obtained from Plaintiff and the other class members as a result of
             Defendant’s unlawful, unfair, and/or fraudulent business practices;

      e.     Awarding injunctive relief as permitted by law or equity, including enjoining
             Defendant from continuing the unlawful practices as set forth herein, and ordering
             Defendant to engage in a corrective advertising campaign;

      f.     Awarding Plaintiff her reasonable attorneys’ fees, costs, and expenses;

      g.     Awarding pre- and post-judgment interest on any amounts awarded; and

      h.     Awarding such other and further relief as may be just and proper.

                                     X.      JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues so triable.

December 27, 2019                            Respectfully submitted,

                                             /s/ Mark A. DiCello
                                             MARK A. DICELLO
                                             N.J. Bar No. 306102019
                                             madicello@dicellolevitt.com
                                             DICELLO LEVITT GUTZLER LLC
                                             Western Reserve Law Building
                                             7556 Mentor Avenue
                                             Mentor, Ohio 44060
                                             Telephone: (440) 953-8888

                                             ADAM J. LEVITT (pro hac vice to be sought)
                                             alevitt@dicellolevitt.com
                                             AMY E. KELLER (pro hac vice to be sought)
                                             akeller@dicellolevitt.com
                                             DICELLO LEVITT GUTZLER LLC
                                             Ten North Dearborn Street, Eleventh Floor
                                             Chicago, Illinois 60602
                                             Telephone: (312) 214-7900

                                             JESSICA J. SLEATER
                                             jessica@andersensleater.com

                                                40
Case 2:19-cv-22024-JMV-JBC Document 1 Filed 12/27/19 Page 41 of 41 PageID: 41



                                   ANDERSEN SLEATER SIANNI LLC
                                   1250 Broadway, 27th Floor
                                   New York, New York 10001
                                   Telephone: (646) 599-9848

                                   RALPH N. SIANNI
                                   rsianni@andersensleater.com
                                   ANDERSEN SLEATER SIANNI LLC
                                   2 Mill Road, Suite 202
                                   Wilmington, Delaware 19806
                                   Telephone: (302) 510-8528

                                   Counsel for Plaintiff and the Proposed Class




                                     41
